Citation Nr: 0015680	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for chronic 
prostatitis.

4.  Entitlement to service connection for nicotine dependence 
and residuals of tobacco use.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, chronic 
prostatitis, and nicotine dependence and residuals of tobacco 
use.  


FINDINGS OF FACT

1.  No competent evidence has been submitted demonstrating 
that the veteran currently has bilateral hearing loss, 
tinnitus, or chronic prostatitis, or relating any current 
such disability to service or to any incident of service 
origin.  

2.  The veteran's claim for service connection for nicotine 
dependence and residuals of smoking was received in September 
1997.  

3.  No competent evidence has been submitted demonstrating 
that the veteran has nicotine dependence as a result of 
smoking in service or showing that he has a current 
disability due to nicotine dependence acquired as a result of 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic prostatitis.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for nicotine dependence and 
residuals of tobacco use.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on enlistment 
examination in January 1960, his lungs, ears and 
genitourinary system were clinically normal.  His hearing 
test results were 15/15 for the whispered and spoken voice, 
bilaterally, indicating normal hearing.  On an accompanying 
medical history questionnaire, the veteran denied having ear 
trouble or running ears, frequent or painful urination, 
venereal disease, or having ever worn hearing aids.  

Medical treatment reports show that in January 1963, 
following complaints of painful urination and penile 
discharge, the veteran's prostate was massaged and found to 
be boggy and tender.  He was diagnosed with prostatitis and 
placed on antibiotic therapy.  Over the course of several 
treatments from January to March 1963, his prostatitis 
improved and his prostate was noted to have become less 
tender on examination.  Though venereal disease was initially 
considered as the etiological basis for the prostate 
diagnosis, gonorrhea as a cause of the prostatitis was ruled 
out in March 1963.  

The report of the veteran's service separation examination, 
dated in April 1963, shows that the veteran's lungs were 
normal.  Chest X-rays during service, and at separation, were 
negative.  Despite treatment during service for sore throats, 
colds, and upper respiratory infections, there is no 
reference to tobacco use or residuals thereof.  His 
genitourinary system was also normal on clinical examination 
at separation.  An examination of his ears was likewise 
normal, and his hearing was 15/15 for the whispered and 
spoken voice, bilaterally, which was normal.  

The veteran's DD Form 214 shows that his Military 
Occupational Specialty (MOS) during active duty corresponded 
to the civilian occupation of laundryman.  

The report of a private orthopedic consultation, conducted in 
August 1994, indicates that the veteran reported that he quit 
smoking 7 years earlier but that prior to that time, he had 
smoked one pack a day for 40 years.  Systemic review was 
negative for bladder changes or cancer history.  

A September 1994 VA Form 21-8416 shows that the veteran 
listed batteries for his hearing aid as one of his medical 
expenses.  

In September 1997, the veteran submitted a VA Form 21-4138 to 
the RO.  On the form, he claimed entitlement to service 
connection for prostatitis, bilateral hearing loss and 
tinnitus, and residuals of tobacco use.  He stated his 
willingness to submit to a VA medical examination and 
requested that he be scheduled for one.  No medical records 
accompanied his claim.  

In correspondence dated in December 1997, the RO informed the 
veteran that it required additional information in order to 
process his claims and that the veteran's responsibility as a 
claimant was to provide evidence sufficient to justify a 
belief that each of his claims was well grounded.  The letter 
further stated that to meet this initial test, there 
generally was required evidence of a current disability, 
evidence of incurrence or aggravation of a disease or injury 
in service, and evidence of a nexus (or link) between the 
two.  The RO informed the veteran that he needed to furnish 
his tobacco use history and a medical statement from his 
physician showing evidence of a specific current disease that 
the veteran suffered and its relationship to tobacco use 
during his period of active service; a medical statement from 
his physician indicating that the veteran's nicotine 
dependence was acquired in service and that the nicotine 
dependence caused continued tobacco use.  Additionally, the 
veteran was advised that his physician should provide a 
statement showing evidence of current disease and its 
relationship to tobacco use during active service and 
continued tobacco use after service, with specificity as to 
his tobacco use.  The RO advised the veteran to submit the 
requested evidence within 60 days from issuance of the 
correspondence.  

In response to the December 1997 RO correspondence, the 
veteran sent a VA Form 21-4138, which was received by the RO 
in late December 1997.  On this form, he reported that he 
used cigarettes during service, that he began smoking after 
his graduation from boot camp, and that prior to his entry 
into service, he had no history of tobacco use.  He stated 
that he smoked approximately 2 packs a day.  He reported that 
he had now gone 8 years without smoking but still experienced 
cravings for cigarettes.  The veteran submitted nothing 
further.  

A March 1998 rating decision denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
prostatitis, and nicotine dependence and residuals of tobacco 
use.  

In an April 1998 statement, the veteran's attorney-
representative contended that the March 1998 RO decision was 
defective, as the veteran was not provided with a VA 
compensation examination to address his claimed disabilities 
and that he was entitled to such medical examinations on 
submission of his claims.  

Analysis

A.  Service connection for bilateral hearing loss, tinnitus, 
and chronic prostatitis

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of well-grounded claims for service connection for 
bilateral hearing loss, tinnitus and chronic prostatitis.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertions 
are inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this regard, the Board notes that the veteran's MOS of 
laundryman during active service was unrelated to any medical 
occupations.  Although a lay person such as the veteran is 
competent under the law to describe symptoms he has seen or 
experienced, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the present case, the veteran essentially maintains that 
he should be granted service connection for bilateral hearing 
loss, tinnitus and chronic prostatitis, which he claims are 
attributable to his period of active service.  The medical 
records from his active service, however, show normal 
findings with regard to his hearing, ears and genitourinary 
system on entrance examination in January 1960.  Although the 
medical evidence clearly establishes that during service, 
from January to March 1963, he was treated for prostatitis, 
all medical findings throughout his period of service fail to 
show that he developed a chronic prostatitis during service.  
The report of an April 1963 separation examination shows that 
the veteran's genitourinary system was normal, indicating 
that there was no chronic residual disorder.  See 38 C.F.R. § 
3.303(b) (1999).  

Similarly, the medical records show only normal findings on 
clinical evaluation of the veteran's ears and his hearing 
acuity.  These records are devoid of any indication of 
treatment for, or diagnosis of chronic hearing loss or 
tinnitus on his entry into service, during service, and at 
his separation from active duty.  None of the objective 
medical evidence following service, which has thus far been 
associated with the veteran's claims file, establishes that 
he has prostatitis or tinnitus currently.  The only hint of a 
hearing loss disability is a statement by the veteran dated 
in September 1994 (VA Form 21-8416) indicating that his 
medical expenses included the cost of batteries for a hearing 
aid.  However, he has submitted no objective evidence linking 
any current hearing disability to his period of active 
service.  

In December 1997, the veteran was duly advised by the RO of 
the statutory requirement that he first establish a well-
grounded claim with presentation of medical evidence 
indicating a current disability of the type to which he is 
claiming entitlement to compensation.  Absent evidence of a 
current disability, the claims for service connection for 
tinnitus and prostatitis cannot be well grounded.  Absent 
objective nexus evidence associating any current hearing 
disability with his period of active duty, the claim for 
service connection for bilateral hearing loss cannot be well 
grounded.  The veteran, as a claimant, bears the burden of 
establishing a well-grounded claim when he initiates a claim 
for VA benefits.  His declaration of an intent to pursue a 
claim for VA compensation for these disabilities, absent any 
supportive medical evidence, is insufficient to establish a 
well-grounded claim that would trigger VA's duty to assist 
him in further developing his claim.  38 U.S.C.A. § 5107(a).  
Thus, his contentions that he is entitled to be provided with 
a VA medical examination prior to his first establishing a 
well-grounded claim is without merit.  Until he has met this 
threshold test, VA has no duty to assist him by scheduling 
him for a compensation examination.  See Morton v. West, 12 
Vet. App. 477 (1999).  

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
See Epps; Caluza; see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The veteran's written declaration of his 
desire to claim VA compensation for hearing loss, tinnitus 
and prostatitis is, in essence, an uncorroborated assertion 
that the claimed disabilities originated in service and is 
thus insufficient to well ground his claim.  As previously 
discussed, he does not possess the requisite medical 
knowledge to present probative medical opinions that would 
establish diagnoses of his claimed disabilities and relate 
his disabilities to his period of active service.  As he is 
not competent under the law to provide medical nexus 
evidence, his statements in this regard are entitled to no 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. at 494.  As his 
claims for service connection for bilateral hearing loss, 
tinnitus and prostatitis are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

B.  Service connection for nicotine dependence and residuals 
of tobacco use

The veteran is claiming entitlement to service connection for 
nicotine dependence and residuals of tobacco use.  The record 
shows that his claim in this regard was received in September 
1997.  Initially, the Board observes that the Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998), to be codified at 
38 U.S.C. § 1103, prohibits the granting of service 
connection for diseases or causes of death based upon the use 
of tobacco products in claims filed after June 9, 1998.  
However, because the veteran's claim for service connection 
for nicotine dependence and residuals of tobacco use was 
received before June 9, 1998, his claim is not precluded by 
the new statute.  

With respect to those claims filed on or before June 9, 1998, 
the VA General Counsel has determined that service connection 
may be established for a tobacco-related disability or death 
on the basis that such disability or death is secondary to 
nicotine dependence arising during service.  See VAOPGPREC 
19-97 (May 13, 1997).  In the present case, the veteran has 
presented only a bare written declaration of an intent to 
file such claim.  A review of the veteran's service medical 
records and those few post service medical records associated 
with the claims file do not disclose any evidence of, or 
treatment for nicotine dependence or any other tobacco-
related disability.  

As previously discussed, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only then does VA have a duty to assist the veteran in 
developing his claim, including providing him with a medical 
examination.  38 U.S.C.A. § 5107(a); Morton.  The first 
question that is before the Board is whether he has presented 
evidence of a well-grounded claim for service connection for 
nicotine dependence and residuals of tobacco use.  If he has 
not, then the appeal of the denial of this claim must fail.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (Board does not 
have jurisdiction to adjudicate a claim that is not well 
grounded).  

Despite the RO's request in December 1997 that the veteran 
provide medical evidence that would support his claim with 
specificity, the veteran merely submitted a sparse personal 
statement, dated in December 1997, in which he reported that 
he began smoking cigarettes in service, developed a nicotine 
habit and then quit smoking 8 years earlier.  Other than this 
statement, the veteran offered no other evidence to comply 
with the RO's request for additional clinical evidence in 
support of his claim.  

The veteran was duly advised by the RO of the statutory 
requirement that he first establish a well-grounded claim for 
service connection for nicotine dependence and residuals of 
tobacco use, through the presentation of medical evidence 
with the opinion of his physician indicating a current 
disability due to his use of tobacco during his period of 
active duty.  However, the record shows that he has submitted 
nothing in the way of the requested objective evidence in 
support of his claim.  Absent evidence of a current 
disability that can be competently attributed to service, 
this claim is not be well grounded.  As indicated above, the 
veteran, as a claimant, bears the burden of establishing a 
well-grounded claim when he initiates a claim for VA 
benefits.  His declaration of an intent to pursue a claim for 
VA compensation for disability due to nicotine dependence and 
residuals of tobacco use, absent any supporting medical 
evidence, is insufficient to establish a well-grounded claim 
that would trigger VA's duty to assist him in further 
developing his claim.  38 U.S.C.A. § 5107(a).  

This is especially true in this case, where there is no 
objective indication that the veteran actually began smoking 
in service (the only medical evidence of record touching on 
this suggests that he began smoking prior to service) and 
where there is no medical evidence showing a current 
disability resulting from nicotine dependence or tobacco use.  
A claim must be accompanied by evidence that suggests more 
than a purely speculative basis for granting entitlement to 
the requested benefit.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  

In the absence of competent evidence showing both a current 
disability and a causal relationship between the current 
disability and service, the claim is not well grounded.  
Epps; Caluza; Rabideau.  It follows that the veteran's claim 
for service connection for nicotine dependence and residuals 
of tobacco use must be denied.  See Edenfield.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for chronic prostatitis is denied.  

Service connection for nicotine dependence and residuals of 
tobacco use is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

